Citation Nr: 1015115	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  09-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than May 18, 
2007, for the grant of service connection for diabetes 
mellitus.

2.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 20 percent disability rating 
for diabetes mellitus, effective May 18, 2007.  


FINDINGS OF FACT

1.  Regulations were amended to allow service connection for 
diabetes mellitus on a presumptive basis effective May 8, 
2001.

2.  The Veteran filed his initial claim for service 
connection for diabetes mellitus on July 26, 2001.  This 
claim was denied in a May 2002 rating decision.  The Veteran 
did not appeal that decision, and it became final.  

3.  The Veteran filed to reopen his previously denied claim 
for service connection on March 14, 2005.  That claim was 
denied in an October 2005 rating decision.  The Veteran did 
not appeal that decision, and it became final.  

4.  The Veteran again filed to reopen his previously denied 
claim for service connection for diabetes mellitus on May 18, 
2007.  Service connection subsequently was granted, effective 
May 18, 2007.

5.  The Veteran was first shown to have diabetes mellitus on 
February 22, 2007.

6.  Service connection for diabetes mellitus was granted on 
the basis of a liberalizing law and regulation that 
recognized diabetes mellitus as a disease for which 
presumptive service connection could be granted on the basis 
of herbicide exposure.

7.  There was no informal or formal claim, or written intent 
to file a claim for service connection for diabetes mellitus 
dated after the October 2005 denial and prior to the May 18, 
2007, claim.

8.  Throughout the pendency of the initial rating appeal, the 
Veteran's diabetes mellitus has been manifested by the need 
for daily oral hypoglycemic agents and dietary restrictions, 
but his physical activity has not required regulation.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earliear than May 18, 
2007 for the grant of service connection for diabetes 
mellitus, have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2009).

2.  The criteria for an initial rating higher than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial rating and effective date assigned following the 
grant of entitlement to service connection for diabetes 
mellitus.  Once a claim is granted it is substantiated and 
additional notice is not required.  Thus, any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records and private 
treatment records, and afforded him an examination in January 
2007.  There is no evidence that there has been a change in 
the service-connected disability since that examination.  
Accordingly, a remand for a more recent examination is not 
necessary.  38 C.F.R. § 3.327(a) (2009).   

The January 2007 report of VA examination is thorough and 
supported by the outpatient treatment records.  The 
examination in this case is thus an adequate basis upon which 
to base a decision.  

The Board finds these actions have satisfied VA's duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Effective Date

The Veteran seeks an effective date earlier than the 
currently assigned May 18, 2007, for service connection for 
diabetes mellitus.   

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation based upon an 
original claim,, a claim reopened after final disallowance, 
or a claim for increase is either the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise it will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a), (b)(l); 38 C.F.R. § 3.400(b)(2).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2009).  A claim is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2009).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).

The general applicable law mandates that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  Thus, before VA can adjudicate an original claim 
for benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  Brannon v. West, 12 Vet. App. 32 (1998).

Effective Dates due to Liberalizing Legislation

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a) (2009).

If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue. 38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than one 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  38 C.F.R. § 3.114(a) (2009); McCay v. Brown, 9 
Vet. App. 183 (1996) aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 
1997).

Effective Dates for Nehmer Class Members

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  A Nehmer 
class member is a Vietnam veteran who has a covered herbicide 
disease.  Covered herbicide diseases include Type 2 Diabetes 
[also known as type II diabetes mellitus or adult-onset 
diabetes)].  38 C.F.R. § 3.816(b)(1),(2) (2009).

Under 38 C.F.R. § 3.816(c), if a Nehmer class member is 
entitled to disability compensation for a covered herbicide 
disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the 
same covered herbicide disease in a 
decision issued between September 25, 
1985 and May 3, 1989, the effective date 
of the award will be the later of the 
date VA received the claim on which the 
prior denial was based or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section.  A prior decision will be 
construed as having denied compensation 
for the same disease if the prior 
decision denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.  
Minor differences in the terminology used 
in the prior decision will not preclude a 
finding, based on the record at the time 
of the prior decision, that the prior 
decision denied compensation for the same 
covered herbicide disease.

(2) If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending 
before VA on May 3, 1989, or was received 
by VA between that date and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, the 
effective date of the award will be the 
later of the date such claim was received 
by VA or the date the disability arose, 
except as otherwise provided in paragraph 
(c)(3) of this section.  [The effective 
date for the regulation that added 
diabetes mellitus as a disease 
presumptively due to in-service exposure 
to herbicides is May 8, 2001.  Liesegang 
v. Sec'y of Veterans Affairs, 312 F.3d 
1368 (Fed. Cir. 2002)].  A claim will be 
considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and 
other supporting statements and 
submissions may reasonably be 
viewed, under the standards 
ordinarily governing compensation 
claims, as indicating an intent to 
apply for compensation for the 
covered herbicide disability; or 

(ii) VA issued a decision on the 
claim, between May 3, 1989, and the 
effective date of the statute or 
regulation establishing a 
presumption of service connection 
for the covered disease, in which VA 
denied compensation for a disease 
that reasonably may be construed as 
the same covered herbicide disease 
for which compensation has been 
awarded.

(3) If the class member's claim referred 
to in paragraph (c)(1) or (c)(2) of this 
section was received within one year from 
the date of the class member's separation 
from service, the effective date of the 
award shall be the day following the date 
of the class member's separation from 
active service.

(4) If the requirements of paragraph 
(c)(1) or (c)(2) of this section are not 
met, the effective date of the award 
shall be determined in accordance with §§ 
3.114 and 3.400. 
38 C.F.R. § 3.816(c) (2009).

The Veteran's Form DD Form 214 indicates that he served in 
the Republic of Vietnam during the Vietnam era.  He was 
discharged from active duty in December 1968.

In July 2001, the Veteran submitted an Application for 
Compensation and/or Pension (VA Form 21-526) claiming 
entitlement to service connection for diabetes mellitus.  The 
application was date-stamped as being received on July 26, 
2001.  That was his initial claim for service connection for 
diabetes mellitus, and the Veteran does not contend 
otherwise.

The RO denied the claim in a May 2002 rating decision, based 
upon the lack of evidence demonstrating a current diagnosis 
of diabetes mellitus.  The Veteran was notified of the 
decision but did not perfect an appeal.

He applied to reopen his previously denied claim in March 
2005.  The RO denied that claim in an October 2005 rating 
decision, again finding that there was no evidence 
demonstrating a current diagnosis of diabetes mellitus.

On May 18, 2007, the Veteran submitted an additional 
application to reopen his previously denied claim of 
entitlement to service connection for diabetes mellitus.  He 
indicated that he had just recently been diagnosed with 
diabetes mellitus.

In a July 2008 rating decision, the RO granted service 
connection for diabetes mellitus effective May 18, 2007, 
based upon the receipt of evidence demonstrating a current 
diagnosis of diabetes mellitus.  An effective date of May 18, 
2007, was assigned because that was the date of the receipt 
of the Veteran's application to reopen his previously denied 
claim for service connection for diabetes mellitus.  

In this case, the Veteran is a Nehmer class member within the 
meaning of 38 C.F.R. § 3.816(b)(1) and has a covered 
herbicide disease within the meaning of 38 C.F.R. 
§ 3.816(b)(2).  VA did not, however, deny a claim of service 
connection for diabetes mellitus between September 25, 1985, 
and May 3, 1989.  He does not contend otherwise.  Thus, an 
earlier effective date is not warranted under 38 C.F.R. 
§ 3.816(c)(1).

Likewise, the Veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation that added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 
1368 (Fed. Cir. 2002).  He does not contend otherwise.  

He did file his claim prior to the effective date of 
amendments to 38 U.S.C.A. § 1116 (West 2002) that paralleled 
the earlier regulatory changes by adding diabetes mellitus to 
the list of diseases presumptively service connected for 
Veterans exposed to herbicides in Vietnam.  Pub.L. 107-103, 
§ 201(b), Dec. 21, 2001.  VA however, did not deny the claim 
until after the effective date of the statutory changes.  
Accordingly, an earlier effective date could not be awarded 
under the provisions of 38 C.F.R. § 3.816(c)(2).

Finally, the Veteran did not submit a claim of service 
connection for diabetes mellitus within one year of his 
separation from service in December 1968.  Again, he does not 
contend otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is 
inapplicable.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for diabetes mellitus must be determined 
in accordance with §§ 3.114 and 3.400.  

The provisions of 38 C.F.R. § 3.114 pertain to effective 
dates based on liberalizing legislation.  Here, the effective 
date of the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides is July 9, 2001. 66 Fed. Reg. 23,166 (May 8, 
2001).  While the Veteran filed his initial claim for service 
connection for diabetes mellitus on July 26, 2001, less than 
one year after the effective date of the liberalizing law, he 
did not then have a current diagnosis of diabetes mellitus.  

In order for a claimant to be eligible for a retroactive 
payment, the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a) (2009); McCay v. Brown, 9 Vet. App. 183 
(1996) aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  Because 
the Veteran did not have a current diagnosis of diabetes 
mellitus at the time he submitted his July 2001 claim, he has 
not continuously been eligible for service connection for 
diabetes mellitus since the effective date of the 
liberalizing law to the date of claim or administrative 
determination of entitlement.  He does not contend otherwise.  
Thus, 38 C.F.R. § 3.114(a)(1) is not applicable.

The Court has held that plain language of the statute, 38 
U.S.C.A. 1114; and its implementing regulation 38 C.F.R. 
3.114, require two specific findings: A finding that a 
liberalizing law or administrative issue was implemented, as 
well as a determination that the ultimate grant of benefits 
was "pursuant to" such a favorable change in the law.  Brown 
v. Nicholson, 21 Vet. App. 290 (2007) (en banc).  In Brown 
the Court held that because the appellant's previous attempt 
to reopen her claim was rejected despite promulgation of the 
liberalizing amendment to 38 C.F.R. § 3.309(c), the 
provisions of 38 U.S.C.A. 1114 and 3.314 were not 
controlling.  The effective date was properly determined on 
the basis of laws and regulations referable to claims allowed 
on the basis of new and material evidence.  Id.  

The facts of this case are essentially the same as those in 
Brown and the proper effective date is controlled by the laws 
and regulations referable to grants based on receipt of new 
and material evidence after a final denial.  See 38 U.S.C.A. 
§ 5110(a), (b)(l); 38 C.F.R. § 3.400(b)(2).

Because the Veteran did not submit a notice of disagreement 
within one year of the notice of the May 2002 denial, the 
decision became final 38 U.S.C.A. § 7105.  

The Veteran filed to reopen his previously denied claim for 
service connection on March 14, 2005.  That claim was denied 
in an October 2005 rating decision.  The Veteran did not 
appeal that decision, and it also became final.  

Where a prior claim has been denied and a substantive appeal 
was not filed, the Veteran must file a new claim, and the 
effective date of service connection will not be earlier than 
the date of the receipt of the new claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 
3.400(b).  

The Veteran filed to reopen his claim for service connection 
for diabetes mellitus on May 18, 2007.  Service connection 
was subsequently granted, effective May 18, 2007.  Here, at 
the time of the prior denial, the Veteran did not have a 
diagnosis or any medical evidence of diabetes mellitus.  
Entitlement did not arise until approximately February 22, 
2007, when it was first shown that the Veteran had diabetes 
mellitus.  Thus, the later date is the date the application 
to reopen was received.  Because the effective date of 
service connection based upon a reopened claim may not be 
earlier than the date of the receipt of the application to 
reopen, an effective date earlier than May 18, 2007, is not 
warranted in this case.  38 C.F.R. § 3.400 (2009).  

Significantly, the record contains no other communication 
prior to the ultimately-successful May 2007 application that 
could be interpreted as an informal claim to support the 
award of an earlier effective date for service connection for 
diabetes mellitus.  

The first evidence VA received from the Veteran regarding a 
new claim of entitlement to service connection for diabetes 
mellitus was dated on May 18, 2007.  Thus, in this case, the 
only date that could serve as a basis for the award of 
service connection is the date of receipt of the Veteran's 
new claim for service connection on May 18, 2007.  There is 
no legal entitlement to an earlier effective date of service 
connection for diabetes mellitus.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an earlier 
effective date for service connection for diabetes mellitus, 
and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's diabetes mellitus is rated 20 percent disabling 
under DC 7913 for diabetes mellitus requiring oral 
hypoglycemic agents and a restricted diet.  

Diagnostic Code 7913 provides for a 20 percent rating where 
the diabetes mellitus requires insulin and a restricted diet, 
or an oral hypoglycemic agent and a restricted diet.  A 40 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is warranted for diabetes mellitus requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913 (2009).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2009).  

The Veteran, however, has not been found to have any 
complications of diabetes mellitus.

The Veteran was initially found to have diabetes mellitus in 
February 2007.  Since that time, he has been advised to 
follow a restricted diet for control of his diabetes.  This 
diet consists of restricted calories, restricted sodium, and 
a low fat regimen.  According to VA and private physicians, 
the Veteran's diabetes mellitus is under good control.  

The Veteran has also been prescribed oral hypoglycemic agents 
to control his diabetes mellitus since the initial diagnosis.  
Records dated in May 2008, however, show that his physician 
was considering discontinuing the oral hypoglycemic agents if 
his blood sugars could be controlled with a low-carb, sweet-
free diet.  There is no indication that his hypoglycemic 
agents have yet been discontinued.  He has not been 
prescribed insulin injections as a part of his control 
regimen.

In addressing the third criterion for a higher rating, there 
is no evidence in this case that the Veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20,446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in DC 7913).  Clinical records dated from February 2007 
to May 2008 do not show his physical activity has been 
clinically regulated.  On VA examination in January 2007, the 
Veteran denied any restriction of his activities on account 
of his diabetes mellitus.  

Diagnostic Code 7913 is worded in the conjunctive not 
disjunctive-i.e. for the 40 percent criteria to be met there 
must be insulin dependence and restricted diet and regulation 
of activities.  "Regulation of activities" is defined by 
Diagnostic Code7913 as the "avoidance of strenuous 
occupational and recreational activities."  Medical evidence 
is required to show that occupational and recreational 
activities have been restricted.  Camacho v. Nicholson, 21 
Vet. App. 360 (2007).

In order to meet a higher rating of 40 percent, the Veteran 
must have been told that he should avoid any strenuous 
occupational or recreational activities.  See 38 C.F.R. § 
4.119, DC 7913.  The available evidence does not indicate 
that the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities, as is 
required in order to merit a higher rating of 40 percent.  

While the Veteran has been prescribed a restricted diet and 
oral hypoglycemic agents in effort to control his diabetes, 
there is no medical evidence that occupational or 
recreational activities have been restricted, nor is there 
evidence that he has been prescribed insulin.  The Veteran 
therefore does not meet the criteria for a higher rating of 
40 percent.  38 C.F.R. § 4.119, DC 7913.  As the 
preponderance of the evidence is against the claim for a 
higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  



Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In this case there is no evidence of symptomatology that is 
outside that contemplated by the rating criteria.  The 
Veteran has not reported such symptomatology and the record 
does not otherwise disclose such symptoms.  Hence, further 
consideration of an extraschedular rating is not warranted.


Total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an initial rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where 
a Veteran's service connected disabilities are rated less 
than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case the Veteran has not alleged that his service-
connected diabetes mellitus prevents him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  

While the Veteran's service-connected diabetes mellitus has 
an impact on his functional capacity, he has not contended, 
and the evidence of record does not demonstrate, that his 
service-connected diabetes mellitus prohibits him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  Accordingly, the Board concludes that the Veteran in 
this case has not raised a claim of entitlement to a TDIU 
rating and that referral for a TDIU rating is therefore not 
warranted.



ORDER

An effective date earlier than May 18, 2007, for the grant of 
service connection for diabetes mellitus is denied.

An initial rating higher than 20 percent for diabetes 
mellitus is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


